Citation Nr: 0722122	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to death pension benefits as the widow of the 
veteran.



INTRODUCTION

The veteran had active service from January 1950 to January 
1954.  He died in July 2002.  The appellant is his widow.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By decision of March 2007, the Board denied payment of 
certain expenses as funeral expenses.  In that decision the 
Board noted that the instant issue was denied and that a 
notice of disagreement had been filed.  In view of the 
factual situation presented, it was determined that legal 
precedent required remand of that issue of promulgation of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  It was indicated that a statement of the case 
should be issued, and that a substantive appeal would then 
have to be submitted to complete the appeal.

It appears that the case was then sent to the AMC pursuant to 
applicable procedures.  There is now on file, a statement 
indicating that the AMC declines jurisdiction of the remand 
because it concerns "Manlincon Compliance."  AMC should, it 
appears, have then forwarded the file to the RO.  That was 
not accomplished, however, as the case was returned to the 
Board without the requested action taken.

In view of the forgoing, this case is REMANDED for the 
following action:

1.  The AMC should, in accordance with 
applicable procedures, forward the case to 
the RO if jurisdiction is again denied.

2.  The RO should issue a statement of the 
case on the instant issue.  Thereafter, 
appellant is notified that to complete the 
appeal she must file a timely substantive 
appeal.  If she fails to do so, the appeal 
as to this issue should be closed.  If she 
does so, the matter should be returned to 
the Board in accordance with applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




